Citation Nr: 1134993	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by which the RO denied entitlement to the benefits sought herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The service treatment records do not reflect hearing loss or tinnitus.  The scant post-service evidence contains no indication of hearing loss or tinnitus.  The Veteran alleges that he suffers from both conditions but that he cannot afford to pay for private testing.  The record shows that he served aboard the USS Hissem between January and May 1969 in the waters adjacent to Vietnam, an area designated as a combat zone in support of Market Time Operations.  His military occupational specialty was in laundering.  He has asserted that he was also assigned to various boarding parties and was exposed to acoustic trauma from various types of gun fire on deck.

The Veteran is competent to provide evidence regarding the presence of hearing loss and tinnitus, but he is not competent to provide evidence regarding the extent of hearing loss or regarding the etiology of either claimed disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he has personal knowledge, that is, what comes to him through his senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that tinnitus can be observed by the lay person); but see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Because, at this time, the Board has no reason to doubt the Veteran's credibility as to the presence of current hearing loss and tinnitus and because the Veteran asserts he was exposed to excessive noise by virtue of his service aboard ship, a VA audiologic examination must be scheduled in accordance with the instructions set forth below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record includes VA outpatient treatment records dated up to August 2008.  The RO should obtain any current VA outpatient treatment records and associate them with the record.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO should obtain any VA outpatient treatment records dated from August 2008 to the present and associate those records with the claims file.

2.  Schedule a VA audiologic examination for a determination regarding whether the Veteran suffers from tinnitus and/or hearing loss as defined by applicable regulations.  If so, the examiner must opine regarding whether any diagnosed disability is at least as likely as not (50 percent or greater likelihood) related to service, to include the claimed acoustic trauma from gunfire in service.  The examiner is to elicit a comprehensive medical history from the Veteran.  The examiner must review all pertinent documents in the claims file in connection with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  The RO should readjudicate the issues in appellate status, to include consideration of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


